DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on June 16, 2021 has been entered. Claims 1, 8, and 15 have been amended. No new claims have been added. Claims 5–6 and 12–13 have been cancelled. Thus, claims 1–4, 7–11, and 14–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–4, 7–11, and 14–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–4, 7–11, and 14–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 8–11 and 14), a machine (claims 1–4, 7, and 15–20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of generating an authorization code and having a user authenticated using said code in order to conduct a financial transaction by: 
storing user account information associatively with a user device address;
receive a checkout request for a credit or debit purchase via the, . . ., 
receive credit or debit card information corresponding to the credit or debit purchase from an associated user via the, . . .,
generate a one-time code corresponding to the credit or debit purchase,
encrypt the generated one-time code in accordance with a fingerprint of a user associated with, . . ., associated with the user device address,
determine user account information from the received credit or debit card information;
send the encrypted one-time code to a user device address associated with the determined user account information via the, . . .,
receive user input responsive to the sent onetime code via the, . . ., and
selectively approve the credit or debit purchase in accordance with a comparison of the one-time code with received user input, and 
received user input is comprised of the one-time code decrypted on, . . ., in accordance with a user fingerprint scan completed on the, . . .,. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating an authorization code and having a user authenticated using said code in order to conduct a financial transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0016] of the specification). 
Dependent claims 2–4, 7, 9–11, 14, and 16–20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 9 all state “the user device is comprised of a smartphone or tablet, and wherein the user device address is a text message address or an email message address associated with the user device.” These claims recite limitations that further define the abstract idea noted in claim 1, indicating what specifically the user device consists of and describing what the user device address is. 
Dependent claim 3 states that “the user account information is further stored associatively with fingerprint data corresponding to a fingerprint of the associated user, and wherein the processor is further configured to selectively approve the credit or debit purchase in accordance with a comparison of stored fingerprint data and fingerprint data received via the data interface.” Dependent claim 10 also states almost the exact same limitations. These claims recite limitations that further define the abstract idea noted in claim 1, indicating storing the user account information in relation to the fingerprint data 
Dependent claim 4 states that “the processor is further configured to encrypt the one-time code.” Dependent claim 11 also contains almost the exact same limitation. These claims recite limitations that further define the abstract idea noted in claim 1, indicating the use of encryption of the one-time use code in order provide greater security.
Dependent claim 7 states that “the processor is further configured to communicate an approved credit or debit purchase to an associated financial institution for processing.” Dependent claim 14 also contains almost the exact same limitations. The use of “processor” is merely an additional element of carrying out the communication of whether or not a financial transaction has been approved or not. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. 
Dependent claim 16 states “further comprising a fingerprint reader configured to capture a digitized fingerprint of the user, and wherein the one-time code is selectively displayed in accordance with a captured digitized fingerprint.” This claim recites limitations that further define the abstract idea noted in claim 1 by receiving fingerprint data and displaying this data to a user for verification. 

Dependent claim 19 states that “the processor is configured to generate an account alert when the received one-time code does not correspond to the user response code input.” The use of “processor” is merely an additional element of carrying out the communication of sending an alert when the one-time code does not match the one sent to the user. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself.
Dependent claim 20 states that “the user input includes a card scanner configured to read the credit or debit account information from a chip or magnetic strip on an associated card.” This claim recites limitations that further define the abstract idea noted in claim 1 by indicating the use of a card scanner to determine payment account information from the user.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) 
Law (U.S. Pub. No. 2021/0051012) teaches a system that includes registering user authentication data such as biometrics data with a communication device as well as utilizing a one-time use code for additional authentication. 

Response to Arguments
6.  Applicant’s arguments filed on June 16, 2021 have been fully considered.
As a result of Applicant’s amendments to independent claims 1 and 8, the objections to claims 2 and 9 are moot and, therefore, withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims.  Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 
As a result of Applicant’s amendments, the previous prior art rejections under 35 U.S.C. §102 and U.S.C. §103 are hereby withdrawn.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696